Citation Nr: 1046687	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-10 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Centralized Fee Unit at the VA 
Medical Center in Salem, Virginia


THE ISSUE

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment provided from May 26, 2004 through 
May 28, 2004 under 38 U.S.C.A. § 1725.

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment provided from May 26, 2004 through 
May 28, 2004 under 38 U.S.C.A. § 1728.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1955 to June 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
from June 2004 and October 2005 determinations of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Salisbury, North 
Carolina.

The issue of entitlement to payment or reimbursement for the cost 
of unauthorized medical treatment provided from May 26, 2004 
through May 28, 2004 under 38 U.S.C.A. § 1725 is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for several disabilities 
with a combined rating of 90 percent and is in receipt of a total 
rating for compensation purposes based on individual 
unemployability effective from February 29, 2000.

2.  The Veteran's total disability rating has not been 
adjudicated to be a total permanent disability rating.

3.  The evidence does not reflect that the Veteran was 
participating in a rehabilitation program under 38 U.S.C., 
Chapter 31, at the time of incurrence of the unauthorized medical 
expenses.

4.  The Veteran was treated at a private hospital from May 26, 
2004 to May 28, 2004 for nonservice-connected disability.

5.  On May 26, 2004, the Veteran was transported to the private 
hospital via ambulance, given medication to dissipate pain, and 
underwent an urgent heart catheterization within 15 hours of 
arrival.

6.  The evidence of record does not establish that a Federal or 
VA facility was feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred from May 26, 2004 
to May 28, 2004 have not been met.  38 U.S.C.A. §§ 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, and 3.159 (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In correspondence to the Veteran, dated in February 2007, VA 
notified the Veteran that he needed to show that preauthorization 
was granted for heart surgery and that VA facilities were not 
available.  The notice did not inform the Veteran of the specific 
elements necessary for payment under U.S.C.A. § 1728; however, 
the Board finds no prejudice to the Veteran due to the notice 
defect, as the evidence reflects that the Veteran had actual 
knowledge of such elements.  First, the requirements for payment 
under 38 U.S.C.A. § 1728(a) were sent to the Veteran in 
correspondence dated in January 2006.  Second, the Veteran was 
informed of the required elements in the February 2007 Statement 
of the Case (SOC) and the October 2007 supplemental SOC.  Third, 
the Veteran, in statements to VA, and the Veteran's accredited 
representative, in a November 2010 written brief presentation, 
avers that the Veteran's care was emergent in nature and that a 
VA facility was not feasible.  The record thus indicates 
awareness of the required elements for reimbursement under 
38 U.S.C.A. § 1728(a).  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for the court to 
be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  As the Veteran has 
indicated an awareness of the required elements, the lack of 
proper notice is not prejudicial to him.
 
Duty to assist

With regard to the duty to assist, the claims file contains 
private hospitalization records from May 2004, statements from 
the Veteran, private medical correspondence, and VA medical 
reports.  The Board has carefully reviewed the statements and 
records and concludes that there is no outstanding evidence with 
respect to the Veteran's claim which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under 38 U.S.C.A. § 1728 
(West 2002).  

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse Veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a Veteran who has 
a total disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury or dental condition in 
the case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in § 17.48(j); and (3) Department 
or other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical. 38 C.F.R. § 17.120.  All three of 
these statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

With respect to whether or not an emergency existed, 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 do not provide a definition of when 
an emergency exists.  An emergency has been noted to be "a 
sudden, generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (citing Webster's New World Dictionary, Third 
College Edition 444 (1988)).



Analysis

The Veteran is seeking reimbursement for treatment which he 
received from May 26, 2004 through May 28, 2004 at F. Memorial 
Hospital.  

Criterion (1) of §1728(a) requires that the expenses incurred in 
non-VA facilities be rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health.

On May 24, 2004, the Veteran presented to the emergency room of 
H.C. Memorial Hospital with severe unstable angina symptoms.  The 
Veteran was admitted due to chest pain "concerning for 
myocardial infarction in the setting of multiple risk factors".  
(See H.C. Memorial Hospital record dated May 25, 2004.)  On May 
26, 2004, the Veteran was transferred to F. Memorial Hospital for 
further medical "work-up".  The Veteran's expenses at H.C. 
Memorial Hospital from May 24, 2004 to May 26, 2004 have been 
paid by VA.  It is the subsequent care at F. Memorial Hospital 
which is at issue.  

The Veteran was transferred to F. Memorial Hospital via ambulance 
on the evening of May 26, 2004.  The statement of "medical 
necessity for ambulance transportation", dated May 26, 2004, 
states that the Veteran was "bed confined" before and after 
transportation due to an unstable cardiac condition.  In a July 
2004 statement, Dr.W.G. opined that the Veteran's therapy at F. 
Hospital was medically indicated and imperative.  In a June 2004 
statement, Dr. C.H., Jr. states that the Veteran was referred to 
him for urgent heart catheterization and arrived on May 26, 2004.  
The doctor further noted that the hospital staff was able to 
medicate the Veteran to dissipate his chest pain, and he 
underwent an urgent heart catheterization the following morning.  
He noted that "if we had waited, he would have most certainly 
had a heart attack since he had two 90 percent lesions."  

Based on the foregoing, the Board finds that the Veteran was 
admitted to H.C. memorial hospital for emergent reasons, and was 
stable enough to be transported on May 26th, 2004 via ambulance.  
However, the record, notably the statement of Dr. C.H., Jr., does 
not indicate how long the Veteran's physical situation would have 
remained stable without medication.  In addition, the Board finds 
that the record does not indicate that a federal facility or VA 
facility was feasibly available for the Veteran's transfer on May 
26, 2004.

H.C. Memorial Hospital is located in Elkin, North Carolina.  F. 
Memorial Hospital, to which he was transferred, is located 
approximately 43 miles away in Winston-Salem, North Carolina.

The nearest VA medical center (VAMC) to H.C. Memorial Hospital is 
in Salisbury, N.C., a distance of approximately 59 miles.  
However, a copy of electronic mail, dated on October 28, 2005, 
from the Salisbury VAMC reflects that invasive cardiology 
procedures, such as cardiac catherizations and angioplasty, are 
referred to Asheville VAMC, rather than Salisbury.  Asheville 
VAMC is approximately 135 miles from H.C. Memorial Hospital.  

Thus, in order to obtain cardiac treatment, the Veteran needed to 
travel, by ambulance, a distance of 43 miles to a private 
facility or a distance of 135 miles to a VAMC.  As noted above, a 
statement made at the time of transfer noted that the Veteran had 
an unstable heart condition.  Criterion (3) of § 1728 requires 
that Department or other Federal facilities not have been 
feasibly available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical. 38 C.F.R. § 
17.120.  The Board finds that under the circumstances of this 
case, to include the statement by Dr. C.H., Jr., and the distance 
of an additional 92 miles to a VAMC, and giving the benefit of 
the doubt to the Veteran, that a VA facility was not feasibly 
available.  

Unfortunately, while the Veteran has met two of the criteria for 
reimbursement, the record does not reflect that he has met the 
third criterion.  The claims file reflects that the Veteran is 
service connected for numerous disabilities with a combined 
evaluation of 90 percent, and a total rating for compensation 
purposes based on individual unemployability effective from 
February 2000.  The Veteran has not been adjudicated as having a 
total disability permanent in nature.  In addition, the record 
does not reflect that the unauthorized medical expenses were 
incurred for treatment of a service-connected disability, or a 
nonservice-connected disability deemed to be aggravating a 
service-connected disability.  Also, the record does not show 
that he was participating in a rehabilitation program under 
38 U.S.C. Chapter 31.  Thus, the Veteran does not meet criterion 
(2) of §1728(a).  The Board finds that payment is not authorized 
under § 1728 as one of the three statutory requirements has not 
been met.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment provided from May 26, 2004 to May 
28, 2004 pursuant to 38 U.S.C.A. § 1728 is denied. 


REMAND

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those Veterans who are active Department health-care participants 
who are personally liable for such non-VA treatment and not 
eligible for reimbursement under the provisions of 38 U.S.C.A. § 
1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-
17.1008 (2010).  In the decision above, the Board found that the 
Veteran was not eligible for payment under 38 U.S.C.A. § 1728.  
The record reflects that the Veteran has not been provided with 
notice of the requirements for reimbursement under 38 U.S.C.A. 
§ 1725; therefore, a remand is warranted.



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of reimbursement for unauthorized 
medical expenses from May 26, 2004 through 
May 28, 2004 under 38 U.S.C.A. § 1725.

2.  Thereafter, after providing the Veteran 
with appropriate time to submit evidence, 
readjudicate the issue of entitlement to 
reimbursement for unauthorized medical 
expenses from May 26, 2004 through May 28, 
2004 under 38 U.S.C.A. § 1725, 
considering all evidence received since 
issuance of the SSOC in October 2007.  If 
the benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


